

116 S980 IS: Homeless Veterans Prevention Act of 2019
U.S. Senate
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 980IN THE SENATE OF THE UNITED STATESApril 2, 2019Mr. Burr (for himself, Mr. Manchin, Mr. Cornyn, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the provision of services for homeless veterans,
			 and for other purposes.1.Short
 titleThis Act may be cited as the Homeless Veterans Prevention Act of 2019.2.Authorization of
			 per diem payments for furnishing care to dependents of certain homeless
 veteransSubsection (a) of section 2012 of title 38, United States Code, is amended by adding at the end the following new paragraph:(4)Services for which a recipient of a grant under section 2011 of this title (or an entity described in paragraph (1)) may receive per diem payments under this subsection may include furnishing care for a dependent of a homeless veteran who is under the care of such homeless veteran while such homeless veteran receives services from the grant recipient (or entity)..3.Partnerships
			 with public and private entities to provide legal services to homeless
			 veterans
			 and veterans at risk of homelessness(a)In
 generalChapter 20 of title 38, United States Code, is amended by inserting after section 2022 the following new section:2022A.Partnerships
				with public and private entities to provide legal services to
			 homeless veterans
				and veterans at risk of homelessness(a)Partnerships
 authorizedSubject to the availability of funds for that purpose, the Secretary shall enter into partnerships with public or private entities to fund a portion of the general legal services specified in subsection (c) that are provided by such entities to homeless veterans and veterans at risk of homelessness.(b)Locations(1)The Secretary shall ensure that, to the extent practicable, partnerships under this section are made with entities equitably distributed across the geographic regions of the United States, including rural communities, tribal lands of the United States, Native Americans, and tribal organizations.(2)In this subsection, the terms Native American and tribal organization have the meanings given such terms in section 3765 of this title.(c)Legal servicesLegal services specified in this subsection include legal services provided by public or private entities that address the needs of homeless veterans and veterans at risk of homelessness as follows:(1)Legal services related to housing, including eviction defense and representation in landlord-tenant cases and foreclosure proceedings.(2)Legal services related to family law, including assistance in court proceedings for family reunification, child support, divorce, and estate planning.(3)Legal services related to income support, including assistance in obtaining public benefits.(4)Legal services related to criminal defense, including defense in matters symptomatic of homelessness, such as outstanding warrants, fines, and driver's license revocation, to reduce recidivism and facilitate the overcoming of reentry obstacles in employment or housing.(5)Such other legal services as the Secretary considers appropriate and necessary.(d)ConsultationIn developing and carrying out partnerships under this section, the Secretary shall, to the extent practicable, consult with public and private entities—(1)for assistance in identifying and contacting organizations described in subsection (c); and(2)to coordinate appropriate outreach relationships with such organizations.(e)ReportsThe Secretary may require entities that have entered into partnerships under this section to submit to the Secretary periodic reports on legal services provided to homeless veterans and veterans at risk of homelessness pursuant to such partnerships..(b)Clerical
 amendmentThe table of sections at the beginning of chapter 20 of such title is amended by adding after the item relating to section 2022 the following new item:2022A. Partnerships with public
				and private entities to provide legal services to homeless veterans
			 and
				veterans at risk of
				homelessness..4.Expansion of
			 Department of Veterans Affairs authority to provide dental care to
			 homeless
 veteransSubsection (b) of section 2062 of title 38, United States Code, is amended to read as follows:(b)Eligible
 veterans(1)Subsection (a) applies to a veteran who—(A)is enrolled for care under section 1705(a) of this title; and(B)for a period of 60 consecutive days, is receiving—(i)assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)); or(ii)care (directly or by contract) in any of the following settings:(I)A domiciliary under section 1710 of this title.(II)A therapeutic residence under section 2032 of this title.(III)Community residential care coordinated by the Secretary under section 1730 of this title.(IV)A setting for which the Secretary provides funds for a grant and per diem provider.(2)For purposes of paragraph (1), in determining whether a veteran has received assistance or care for a period of 60 consecutive days, the Secretary may disregard breaks in the continuity of assistance or care for which the veteran is not responsible..5.Repeal of sunset
			 on authority to carry out program of referral and counseling services for
			 veterans at risk for homelessness who are transitioning from certain
 institutionsSection 2023 of title 38, United States Code, is amended—(1)by striking subsection (d); and(2)by redesignating subsection (e) as subsection (d).6.Extension of authority for financial
			 assistance for supportive services for very low-Income veteran families in
			 permanent housing(a)In
 generalParagraph (1) of section 2044(e) of title 38, United States Code, is amended by adding at the end the following new subparagraph:(H)$500,000,000 for fiscal year 2020..(b)Training
 entities for provision of supportive servicesParagraph (3) of such section is amended by inserting and 2020 after through 2012.7.Requirement for Comptroller General to study Department of Veterans Affairs homeless veterans
 programs(a)In generalNot later than 270 days after the date of the enactment of this Act, the Comptroller General of the United States shall complete a study of programs of the Department of Veterans Affairs that provide assistance to homeless veterans.(b)ElementsThe study required by subsection (a) shall include the following:(1)An assessment of whether programs described in subsection (a) are meeting the needs of veterans who are eligible for assistance provided by such programs.(2)A review of recent efforts of the Secretary of Veterans Affairs to improve the privacy, safety, and security of female veterans receiving assistance from such programs.8.Repeal of
			 requirement for annual reports on assistance to homeless veterans(a)In
 generalSection 2065 of title 38, United States Code, is hereby repealed.(b)Clerical
 amendmentThe table of sections at the beginning of chapter 20 of such title is amended by striking the item relating to section 2065.